Citation Nr: 1741552	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to undiagnosed illness.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to undiagnosed illness.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973, from January 1991 to April 1991, and from July 2002 to July 2003.  

This case comes before the Board of Veterans' Appeals (the Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied service connection for sleep apnea as well as a June 2012 rating decision that denied service connection for GERD and January 2014 rating decision that denied service connection for acquired psychiatric disability of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2016 on the issues of service connection for sleep apnea and service connection for GERD.  A transcript of that proceeding has been associated with the claims file.

The issues of service connection for GERD and an acquired psychiatric disability to include PTSD, anxiety disorder, depressive disorder, and adjustment disorder are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016); see also 38 C.F.R. § 3.303(d) (2016) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Id.   

Analysis

The Veteran contends that as a result of chemicals and the environment he was exposed to while he was in Afghanistan during active duty he developed sleep apnea and GERD.  He reported that since service he has continued to suffer from sleep disturbances, respiratory symptoms, and gastrointestinal symptoms.  See February 2011 Statement in Support of Claim; March 2011 Statement in Support of Claim; March 2012 Veteran Correspondence.

A.  Sleep Apnea

Here, the first element of service connection, current disability, is satisfied.  The Veteran was afforded a May 2011 VA respiratory diseases examination.  The examination report indicated the Veteran had a diagnosis of moderate sleep apnea.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran reported having extreme exposure to hazardous environmental chemicals while he was in Afghanistan.  See March 2011 Statement in Support of Claim.  He further reported being exposed to burn pits which were not nearly as bad as the country in general in Kabul where he spent about half of his time, which had a pollution rate 1000 times the United States maximum.  Id.  He reported that there were nights he spent on sentry duty on second story roofs where the air was so thick he could not see the ground below him.  The Veteran reported that in Afghanistan people burned plastics and rubber night and day for heat and to cook their meals.  Id.  He reported having coughs and lung infections for almost his entire deployment that was noted at discharge.  

The Veteran's Form DD 214 indicates the Veteran had service in Kabul, Afghanistan from August 2002 to May 2003.  The Veteran's service treatment records (STRs) included a June 2003 Report of Medical Assessment wherein the Veteran reported he suffered from injury or illness while on active duty for which he did not seek medical care, including chronic cough.  A June 2003 STR health care provider comment noted that the Veteran had chronic cough while deployed.  In affording the Veteran the benefit of reasonable doubt, the Board finds the second element, in-service exposure to hazardous chemicals and chronic cough, is met.

Regarding the third element of service connection, nexus, the question presented is whether there is a relationship between the Veteran's current sleep apnea and his military service.  The record includes an April 2010 private pulmonary disease physician opinion from Dr. J.F. wherein she indicated that she reviewed the Veteran's medical history, sleep study, and discharge records and given his age, weight, neck size, and symptoms at the time of discharge, it was her opinion that more likely than not the Veteran had sleep apnea at the time of discharge.  See April 2010 Private Physician Letter.  Dr. J.F. explained that there were several medical screening tools and literature that also validated her opinion.  See April 2010 Private Physician Letter.  The Board finds Dr. J.F. competent and credible, and Dr. J.F. but the rationale provided did not clearly explain why she reached her conclusion.  Accordingly, the Board affords this opinion some probative value. 

The March 2011 VA examiner opined that it would only be with resorting to mere speculation to opine whether or not the Veteran's current claimed sleep apnea (moderate obstructive sleep apnea (OSA)) was caused or aggravated to any degree by his anti-malaria medication, or otherwise due to his military service.  The examiner also opined that it would only be with resorting to mere speculation to opine whether or not the Veteran's current claimed sleep disturbance was caused or aggravated to any degree by his anti-malaria medication.  The examiner opined that it would only be with resorting to mere speculation to opine whether or not the Veteran's current claimed sleep apnea (moderate OSA) was caused or aggravated to any degree by his environmental exposure during deployment in Southwest Asia.  

The rationale for the examiner's opinions was that STRs were silent for any sleep apnea symptoms, treatments, or diagnoses, including the separation examination in June 2003.  There was no current objective evidence that any sleep disorder or sleep apnea occurred during the Veteran's military service or in the years soon after discharge.  Although Mefloquine was known to cause sleep disturbances, psychiatric disturbances, and lung damage during treatment, these are acute occurrences which should not present for the first time years following the last exposure.  There was no current objective evidence that the Veteran's remote anti-malarial prophylaxis treatment Melfoquine could have caused or aggravated to any degree his current sleep apnea, or any other sleep or psychiatric disturbance he may currently have.  Furthermore, the current medical literature did not support a cause and effect relationship between Melfoquine and OSA.  

Although the environmental exposures of Southwest Asia/Gulf War are known to cause temporary respiratory irritation and other symptoms, the current medical literature did not support a cause and effect relationship between these exposures and sleep apnea.  There was no current objective evidence that the Veteran's environmental exposures during deployment in Southwest Asia/Gulf War could have caused or aggravated to any degree his current sleep apnea.  The Board finds the VA examiner competent and credible.  As it is based on a review of the relevant evidence of record, probative value is assigned.  

The record includes a February 2012 Independent Medical Evaluation from private pulmonary and sleep disorder physician, Dr. M.R. wherein he indicated the Veteran had sleep apnea, diagnosed on recent polysomnography.  See February 2012 Independent Medical Evaluation.  Dr. M.R. indicated that he reviewed the findings, physical exam, as well as his current pulmonary function test and chest x-ray.  Dr. M.R. opined that it was within a medical certainty that the Veteran had sleep apnea while on active duty.  He explained this was based on his history of socially disruptive snoring and his subsequent weight loss dispute which he still had moderate disease.  

In terms of whether or not his complaints were related to multi-symptom unexplained illness/Gulf War Syndrome, Dr. M.R. explained that he reviewed the available literature and in 35 percent of patients complaining of "sleep disturbance," there did not appear, at least to his investigation, to be a direct relationship to sleep apnea.  Dr. M.R. indicated the Veteran was concerned that environmental pollutants may have exacerbated his underlying medical condition.  Dr. M.R. noted that the Veteran did have complaints at one time of bronchitis that might have been exacerbated by chemical pollutants in the area.  Dr. M.R. determined that whether or not this had contributed to his underlying sleep apnea was unknown.  

In summary, Dr. M.R opined that the Veteran had sleep apnea while active duty in the military.  See March 2012 Veteran Correspondence.  The Board finds Dr. M.R. competent, and notes that the opinion appears to be primarily based on the Veteran's self-report of snoring since service.

The record includes a January 2017 private otolaryngologist opinion from Dr. D.B. wherein he indicated that he reviewed the service medical record, layperson testimonials, and civilian medical record and determined the Veteran has a diagnosis of moderate OSA.  See January 2017 Private Otolaryngologist Letter Correspondence.  He noted that the Veteran suffered from OSA during his service in Afghanistan which was corroborated by buddy statements.  It was Dr. D.B's opinion that the OSA suffered by the Veteran was more likely than not service connected due to his significant exposure to pollution and airborne neurotoxic chemicals while serving in Afghanistan in 2002-2003.  Dr. D.B. explained that his opinion was supported and corroborated by consensus of medical opinion in peer-reviewed literature, to which he provided citations.  There was strong evidence for the association of particulate matter exposure and contribution to the development and exacerbation of OSA.  The Board finds D.B. competent and credible, and Dr. D.B. provided a rationale for his conclusions.  Accordingly, the Board affords the opinion probative value.
The record includes a January 2017 private neuro-radiologist opinion from Dr. C.B. wherein he indicated that he reviewed the Veteran's record concerning his sleep apnea as it related to his service time experiences.  See January 2017 Nexus Opinion.  He indicated that the Veteran was exposed to toxic particulate matter (PM) filled air while in Kabul and developed sinusitis and chronic cough, and shown in recent studies to cause OSA.  He had been diagnosed by two sleep studies with OSA.  His symptoms were noted on discharge and lay letters corroborated his clinical lab data.  Therefore, it was Dr. C.B's opinion, considering every possible sound medical etiology/principal, to at least the 90 percent of probability that the Veteran's current sleep apnea was caused by his exposure to poor air quality in service and subsequent service time sinusitis.  

His reasons are as follows: per his military records he entered the service fit for duty without any doctor-diagnosed illnesses; he had sinusitis in service secondary to the poor quality air; on his return from Kabul his spouse's lay statement documented increased snoring and intermittent sleep apnea episodes all consistent with sleep apnea, his wife is a trained medical professional, thus her observations are valuable; he had continuous symptoms of sleep apnea since discharge from active service in 2003 and confirmed by a sleep study in 2011 as OSA; OSA is associated with sinusitis and snoring and is different than central sleep apnea; his current symptoms per the attached lay statements, show chronicity of symptoms; his records did not support another more plausible etiology for his sleep apnea to explain his problems other than his service time experiences with poor air quality and sinusitis; the time lag between injury in service and current pathology is consistent with known medical principles and the natural history of this disease; no other physician made a controverting opinion; this opinion is consistent with the Veteran's subjective lay statements and objective findings/imaging tests/ diagnoses; this opinion is consistent with the opinions of Dr. M.R. and Dr. J.F. (pulmonary sleep experts) contained in the claims file.  

The Board observes that Dr. C.B.'s opinions are based, at least in part, on an inaccurate factual premise.  The Veteran's STRs do not contain any diagnoses of sinusitis.  Moreover, Dr. C.B. is incorrect that no contrary opinions have been provided, as the March 2011 VA examiner's opinion does not reflect a positive opinion.  As Dr. C.B.'s based his opinion on this inaccurate factual premise, the opinion is afforded decreased probative value.

Consideration has been given to the Veteran's and lay statements of record indicating the Veteran has had sleep apnea since service.  Of note, a November 2013 statement from J.S. who served with the Veteran in Afghanistan, reflects that the Veteran had a snoring problem while in service, and that he seemed to stop breathing while asleep.  As laypersons, the Veteran and fellow service members are competent to report the onset and continuity of his current symptomatology of snoring as it is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of reasonable doubt, the Board finds that the lay statements of record credible with respect to the assertion that his snoring began during his military service.  

After a review of the evidence of record as a whole the Board finds that, resolving any benefit of reasonable doubt in favor of the Veteran, service connection for sleep apnea is warranted.  The Board finds most probative the opinions of the March 2011 VA examiner, Dr. M.R., and Dr. D.B.  Of note Dr. M.R.'s February 2012 opinion is assigned probative value because it is based on the Veteran's self-reports, which are corroborated by his fellow service members, that he snored and stopped breathing while in Afghanistan.  Accordingly, as there is both positive and negative evidence for and against the claim, the evidence is in relative equipoise.  Therefore the Board will resolve reasonable doubt and grant service connection.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for sleep apnea is granted.




REMAND

B.  GERD

The Board finds that a remand for an addendum to the May 2012 VA examination report is necessary.  The Board observes that the Veteran's June 2003 report of medical assessment following his return from Afghanistan reflects that he reported that he suffered from injury or illness while on active duty for which he did not seek medical care, including blood in stools.  Additionally, the May 2012 VA examiner noted that the Veteran stated he was eating MREs during his time in Afghanistan and after six months of the MRE ingestion he begin to experience some acid reflux and cough.  After his separation he was experiencing chest pain and underwent cardiac evaluation which was.  In 2009 he underwent endoscope and was diagnosed as having hiatal hernia.

The Board concludes that an addendum is necessary for an examiner to address these findings and reports, which might indicate the onset of GERD during service.

C.  Acquired Psychiatric Disability

The Board notes that the Veteran has perfected his appeal for the issue of entitlement service connection for an acquired psychiatric disability to include PTSD, anxiety disorder, depressive disorder, and adjustment disorder.  See March 2017 VA Form 9 Substantive Appeal.  However, in his Substantive Appeal the Veteran requested a Board videoconference hearing which has not yet been scheduled.  Accordingly, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the May 2012 VA examination report.  The Veteran should be scheduled for another VA examination only if determined necessary.

The examiner is asked to opine as to whether it is at least as likely as not that his GERD began during, or is otherwise related to, his military service.  

The examiner should specifically address the June 2003 notation of blood in stool and that the Veteran stated he was eating MREs during his time in Afghanistan and after six months of the MRE ingestion he begin to experience some acid reflux and cough.  After his separation he was experiencing chest pain and underwent cardiac evaluation which was.  In 2009 he underwent endoscope and was diagnosed as having hiatal hernia.

Thereafter, if the claim remains denied, issue a supplemental statement of the case and return the claim to the Board.

2.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO for the issue of service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and adjustment disorder.  All correspondence and any hearing transcripts regarding this hearing should be associated with the Veteran's VBMS or Virtual VA electronic claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


